

117 S2638 IS: Family Strengthening Infrastructure Act of 2021
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2638IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Luján (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide additional funding under the Child Abuse Prevention and Treatment Act.1.Short titleThis Act may be cited as the Family Strengthening Infrastructure Act of 2021.2.Additional CAPTA funding(a)Additional amounts for State grants To improve child protective servicesSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended by adding at the end the following:(g)Additional funding(1)In generalTo carry out this section, in addition to amounts made available under section 112 for such purposes, there are authorized to be appropriated, and there are appropriated, out of amounts in the Treasury not otherwise appropriated, $250,000,000 for each of fiscal years 2022 through 2031, to remain available until expended.(2)AllotmentsExcept as otherwise provided in this section, out of the amounts appropriated under paragraph (1), the Secretary shall make allotments to each eligible State and territory in an amount equal to the sum of—(A)$50,000; and(B)an amount that bears the same relationship to any amounts appropriated under paragraph (1) that remain after all such States and territories have received $50,000, as the number of children under the age of 18 in the State or territory bears to the number of such children in all States and territories that apply for such a grant.(3)Eligible StateTo be eligible to receive an allotment under paragraph (2), a State or territory shall demonstrate in its application for a grant under this section that such State or territory, for purposes of carrying out the programs supported by such grant, will expend the same amount, or more, of State or territory funds in the fiscal year for which the grant is awarded as such State or territory expended for such purposes in the previous fiscal year.(4)DefinitionsIn this subsection, the terms State and territory have the meanings given such terms in subsection (f)(1)..(b)Additional amounts for community-Based grants for the prevention of child abuse and neglect(1)In generalSection 203 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116b) is amended—(A)in subsection (a), by striking amount appropriated under section 210 and inserting amounts appropriated under section 209 and subsection (d)(1); and(B)by adding at the end the following:(d)Additional funding(1)Additional appropriationTo carry out this title, in addition to amounts made available under section 209 for such purposes, there are authorized to be appropriated, and there are appropriated, out of amounts in the Treasury not otherwise appropriated, $250,000,000 for each of fiscal years 2022 through 2031, to remain available until expended.(2)Allotments(A)In generalThe Secretary shall allot the amount appropriated under paragraph (1) for a fiscal year and remaining after the reservation under subsection (a) among eligible States in the same manner the Secretary allots amounts appropriated under section 209 pursuant to subsection (b). For purposes of this paragraph, the allotment formula described in subsection (b) shall be applied substituting eligible State for State each place such term appears in such subsection, and substituting eligible States for States each place such term appears in such subsection.(B)Eligible StateFor purposes of this paragraph, the term eligible State means a State that demonstrates in its application for a grant under section 204 that such State, for purposes of carrying out the programs supported by a grant under this title, will expend the same amount, or more, of State funds in the fiscal year for which the grant is awarded as such State expended for such purposes in the previous fiscal year..(2)ClarificationSection 204(4) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d(4)) is amended by inserting (excluding any amount received under section 203(d)) after received under this title.